DISMISS and Opinion Filed June 28, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00336-CV

                         PERCY GREEN, JR., Appellant
                                    V.
                          CITY OF DALLAS, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04616-A

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      By letter dated May 21, 2021, we questioned our jurisdiction over this appeal

because it appeared the notice of appeal was untimely. We instructed appellant to

file a letter brief addressing the concern with an opportunity for appellee to respond.

The parties complied.

      When a party does not file a timely post-judgment motion extending the

appellate timetable, a notice of appeal is due thirty days after the judgment is signed

or, with an extension motion, fifteen days after the initial due date. See TEX. R. APP.

P. 26.1; 26.3. Without a timely filed notice of appeal, this Court lacks jurisdiction.

See Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex.
App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of appeal is

jurisdictional).

       The trial court signed the order granting appellee’s plea to the jurisdiction on

March 18, 2021. Because appellant did not file a post-judgment motion extending

the appellate timetable, the notice of appeal was due on April 19, 2021. See TEX. R.

APP. P. 4.1(a), 26.1. Appellant filed a notice of appeal on May 11, 2021, twenty-two

days past the deadline.

       Although appellant filed a letter brief, he fails to address the untimeliness of

the notice of appeal. Because appellant failed to file a timely notice of appeal, this

Court lacks jurisdiction. We dismiss the appeal. See id. 42.3(a).




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

210336F.P05




                                         –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

PERCY GREEN, JR., Appellant               On Appeal from the County Court at
                                          Law No. 1, Dallas County, Texas
No. 05-21-00336-CV        V.              Trial Court Cause No. CC-20-04616-
                                          A.
CITY OF DALLAS, Appellee                  Opinion delivered by Justice
                                          Reichek. Justices Schenck and
                                          Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered June 28, 2021




                                    –3–